Citation Nr: 1418370	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  08-13 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1993 to April 1996, and from March 1997 to September 2004.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2012.  A transcript of the hearing is associated with the claims file.

This claim was previously before the Board in March 2012 and January 2013, and was remanded for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

Although the Board sincerely regrets the additional delay, another remand is required with respect to the Veteran's claim.  Review of the record reveals that further development is warranted to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§  5107(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).

In the October 2012 hearing before the Board, the Veteran testified that he was treated for an incapacitating episode due to symptoms of allergic rhinitis by a military physician in Stuttgart, Germany, in March 2011.  A January 2013 Board remand directed the originating agency to obtain the treatment records for the Veteran at a military medical center in Stuttgart, Germany.  Review of the record indicates that no action has been taken to obtain the military treatment records.  Therefore, the Board has determined that the originating agency did not substantially comply with the January 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As the case must be remanded, the RO or the Appeals Management Center (AMC) should obtain and associate with the record all outstanding, pertinent VA records from April 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records, to include records from the Miami VA Medical Center for the time period from April 2013 to the present.

2. The RO or the AMC must contact the Department of Defense, or other appropriate agency, to obtain the Veteran's medical records related to treatment at a military medical facility in Stuttgart, Germany, in March 2011.  Development to obtain the records should continue until the records are obtained or it is determined that further development would be futile.  If the records are not obtained, the efforts to obtain the records should be documented in the record.

3. The RO or the AMC should also undertake any other development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


